Citation Nr: 0104336	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-01 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches and dizziness.

2.  Entitlement to a rating in excess of 50 percent for a 
depressive disorder.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to August 
1946, and from November 1950 to March 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Chicago, Illinois, Regional Office (RO), dated 
in April 1998 and August 1998.  

In July 2000, the Board remanded this case to the RO for a 
hearing and other development.  A Travel Board Hearing was 
held in September 2000 in Chicago, Illinois, before the 
undersigned.  The case is now back before the Board.


FINDINGS OF FACT

1.  All the facts relevant to the claim for an increased 
rating for a depressive neurosis have been properly 
developed, and no further assistance to the veteran is needed 
in regard to this matter.

2.  The veteran's depressive disorder is manifested by 
deficient thinking and mood, near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively, difficulty in adapting to 
stressful circumstances, and social isolation rendering the 
veteran unable to establish and maintain effective 
relationships; total occupational and social impairment is 
not shown.



CONCLUSION OF LAW

A 70 percent rating is warranted for the veteran's depressive 
disorder.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, Part 4, Diagnostic Code 
9434 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that, with respect to the claim for an 
increased rating for a depressive neurosis, VA has met its 
duty to assist/notice obligations even under the new 
standards mandated by the VCAA.  Accordingly, a remand of 
this issue for compliance with VA's re-defined duty to assist 
is not necessary.  The veteran is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4 
(Schedule).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A 50 percent rating is warranted for a depressive disorder 
when it is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9434.

The next higher (70 percent) rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9434.  More severe symptomatology, productive 
of total occupational and social impairment, would warrant a 
higher (total) rating.  38 C.F.R. § 4.130, Part 4, Diagnostic 
Code 9434.

On March 1998 VA mental disorders examination, the veteran 
denied any psychiatric hospitalizations, and stated that he 
has suffered from depression since service, with no actual 
treatment.  He stated that, for the past six to seven years, 
the symptoms had been continuous, and moderate in severity.  
The examiner noted that the veteran described "vague 
symptoms of being depressed" over the last six to seven 
years, after his wife left him and went to live in Panama, 
leaving him with two children to care for by himself.  He 
also complained of sleep and memory problems.  On 
examination, the veteran was cooperative, and casually 
dressed.  He had superficial thoughts, but no delusions, 
hallucinations, inappropriate behavior, or suicidal or 
homicidal thoughts, ideations, or plans or intent.  He was 
able to maintain personal hygiene and other basic activities 
of daily living, and he was well oriented in the three 
spheres, except for the date.  Regarding memory problems, the 
veteran reportedly could not concentrate, could not recall 
his Social Security number, and could not recall the names of 
the presidents preceding President Carter.  There was no 
obsessive or ritualistic behavior which interfered with 
routine activities, and his speech was coherent.  The veteran 
was "nervous," and had a depressed mood, as well as an 
anxious affect.  Impulse control was "OK," but sleep was 
interrupted.  The examiner noted that the veteran was able to 
handle his own money.  The diagnoses were:

Axis I:		Depressive disorder, 
unspecified
Memory problems?
Axis II:	None
Axis III:	Hypertension
Axis IV:	Social isolation	
Axis V:  	GAF score of 52.

In response to an RO's request for information about the 
veteran's mental disorder and any resulting occupational and 
social impairment, a private physician indicated, in an 
August 1998 statement, that he had been treating the veteran 
since 1994, that the diagnoses were hypertension, manic 
depression, gastric ulcer, and hyperlipidemia, that the 
prognosis was guarded, and that the conditions caused 
occupational and social impairment.

At the February 1999 RO hearing, the veteran stated that he 
had to "let go" his own restaurant business because "it 
was getting too hard to run," especially since he had been 
working 16 hours a day, and now he had to raise his two 
younger children, of 15 and 13 years of age, by himself.  He 
did not socialize much currently, as he pretty much tended to 
keep to himself, and complained of nervousness and difficulty 
sleeping.  He took medication for his nerves about once a 
week and did a lot of walking, which seemed to relax his 
nerves and his gastrointestinal condition.

An April 1999 statement from a private physician notes that 
the veteran was under his treatment for several medical 
conditions including periods of depression and anxiety, and 
that the veteran needed continuous medication for his 
conditions.

At the September 2000 Travel Board hearing, the veteran 
indicated that he believed that his depression had worsened 
throughout the years, and again stated that he walked to 
relieve his nervousness and stomach symptoms.  He also had 
difficulty sleeping.  He also said that he was prescribed 
medication for his nerves by a private physician, and did not 
belong to any clubs or any other types of organizations.  He 
did not go out evenings, but remained at home, watching TV 
and taking care of his children, a task that preoccupied him 
the most.

The competent evidence in the file does not show that the 
veteran is currently suicidal, or that he suffers from 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  However, the competent 
evidence in the file does support the veteran's statements to 
the effect that he suffers from continuous, severe depression 
requiring medication, and that the depression impairs him 
both socially and industrially.  Resolving reasonable doubt 
in favor of the veteran, the Board finds that his service-
connected depressive disorder is manifested by deficient 
thinking and mood, near-continuous depression affecting the 
ability to function independently, appropriately and 
effectively, difficulty in adapting to stressful 
circumstances, and social isolation rendering him unable to 
establish and maintain effective relationships, and 
warranting a 70 percent rating.

Total occupational and social impairment is not shown, as 
evidenced by the fact that the veteran is able to function 
effectively as a single parent.  Consequently, a total (100 
percent) schedular rating is not warranted. 


ORDER

A 70 percent schedular rating for a depressive disorder is 
granted, subject to the regulations governing payment of 
monetary awards.


REMAND


Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The veteran's claim for service connection for a disability 
manifested by headaches and dizziness  was denied by the RO 
as not well grounded.  Due process considerations mandate 
that this issue be re-adjudicated under the provisions of the 
newly-enacted VCAA.
The veteran contends that his service-connected depressive 
disorder currently produces total unemployability and that, 
therefore, he is entitled to a total rating based on 
individual unemployability due to service-connected 
disability.  This issue needs additional development as well.

The RO denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disabilities on the basis that his service-connected 
disabilities did not meet the schedular criteria set forth by 
regulation.  However, he now meets the schedular criteria; 
his service-connected depressive disorder is now rated 70 
percent disabling.  Furthermore, the claim for a total rating 
based on individual unemployability is inextricably 
intertwined with the claim for service connection for a 
disorder manifested by headaches and dizziness, i.e., if the 
latter is granted, it may have significant bearing on the 
individual unemployability claim.   

In view of the above, this case is REMANDED for the 
following:

The RO should re-adjudicate the veteran's 
claims of entitlement to service 
connection for a disability manifested by 
headaches and dizziness, and a total 
rating based on individual 
unemployability, ensuring that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
should also be considered.  The claim for 
a total rating based on individual 
unemployability due to service connected 
disability must be reviewed in light of 
the grant of a 70 percent rating for the 
service connected psychiatric disorder.  

If either of these benefits remains denied, the veteran and 
his representative should be provided with an appropriate 
supplemental statement of the case and given the opportunity 
to respond.  The case should then be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.

The veteran need take no action unless otherwise notified, 
but he has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

